DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed.
Claims 1 and 4 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A voice control system for operating machinery, distinguishing 2characteristics, comprising:
 3an autonomous reaction device, receiving an input of a voice command 4to establish or to execute a conditional request operation of at 5least one machining task of an industrial machinery; 
6an interaction manager device, for receiving the outputted input of the 7voice command and concurrently initiating a return command of 8the voice command, then, through a connection, connecting 9with a cloud service performing computational interpretation and 10discrimination of the voice command to generate a 11discrimination instruction, then, the interpreted discrimination 12instruction, generated into a machine basic control command 13and/or a machine motion control command, is loopback and 14provided to the interaction manager device, the discrimination 15instruction of the interaction manager device, according to the 16return command, is automatically transmitted back to the 17autonomous reaction device to execute transmission of the 18machine basic control command and/or the machine motion 19control command corresponding to a plurality of machining task operations of the industrial machinery; and 25 
a upper controller, receiving the machine basic control command and/or the machine motion control command to operate a driver 23of the industrial machinery.
Furuta (US 7,103,545) teaches a  voice-actuated machine body control apparatus for a construction machine is provided. The voice-actuated machine body control apparatus comprises speech recognition means (1a) capable of speech-recognizing a voice command representative of an instruction by voice regarding a movement of a machine body (80), machine body control means (1e) capable of controlling the machine body movement based on a result of the recognition by the speech recognition means (1a), obstacle recognition means (1b) capable of detecting the presence of an object outside the machine body which may possibly make an obstacle to the machine body movement, and avoidance means (1c) capable of inhibiting, when the presence of an object outside of the machine body is detected by the obstacle recognition means (1b), the machine body movement in accordance with the voice command preferentially to the control by the machine body control means (1e) thereby to avoid an inappropriate movement of the machine body (80). Thus, the construction machine (80) can be operated appropriately with voice uttered by the operator while the operator does not operate an joystick, a pedal or the like and does not perform an inputting operation using a switch or the like.
However, Furuta does not teach the invention as claimed, especially 6an interaction manager device, for receiving the outputted input of the 7voice command and concurrently initiating a return command of 8the voice command, then, through a connection, connecting 9with a cloud service performing computational interpretation and 10discrimination of the voice command to generate a 11discrimination instruction, then, the interpreted discrimination 12instruction, generated into a machine basic control command 13and/or a machine motion control command, is loopback and 14provided to the interaction manager device, the discrimination 15instruction of the interaction manager device, according to the 16return command, is automatically transmitted back to the 17autonomous reaction device to execute transmission of the 18machine basic control command and/or the machine motion 19control command corresponding to a plurality of machining task operations of the industrial machinery; and 25 
a upper controller, receiving the machine basic control command and/or the machine motion control command to operate a driver 23of the industrial machinery.
Johnstone (US 4,462,080) teaches a voice actuated control system suitable for use on a computer numerically controlled (CNC) machine tool includes a pair of radio frequency transmitters and a pair of radio frequency receivers, one of the radio frequency receivers and one of the radio frequency transmitters being located at the machine tool site and the other radio frequency receiver and radio frequency transmitter being carried by the human machine tool operator. Operator-spoken commands are transmitted through the operator's transmitter to the machine tool receiver which outputs an audio signal to a voice interpreter that converts the received voice commands into digital signals which are transmitted to the CNC machine tool control system to control machine tool operation. Digital signals generated by the CNC machine tool control system, either in response to received operator commands or in accordance with variations in machine tool operating conditions, are converted by a speech synthesizer into synthesized audio signals representing speech phrases indicative of machine tool operation conditions. The speech synthesizer audio signals are transmitted to the operator to audibly inform him or her that the previously transmitted voice commands have been received or that further instructions are required. 
However, Johnstone does not teach the invention as claimed, especially 6an interaction manager device, for receiving the outputted input of the 7voice command and concurrently initiating a return command of 8the voice command, then, through a connection, connecting 9with a cloud service performing computational interpretation and 10discrimination of the voice command to generate a 11discrimination instruction, then, the interpreted discrimination 12instruction, generated into a machine basic control command 13and/or a machine motion control command, is loopback and 14provided to the interaction manager device, the discrimination 15instruction of the interaction manager device, according to the 16return command, is automatically transmitted back to the 17autonomous reaction device to execute transmission of the 18machine basic control command and/or the machine motion 19control command corresponding to a plurality of machining task operations of the industrial machinery; and 25 
a upper controller, receiving the machine basic control command and/or the machine motion control command to operate a driver 23of the industrial machinery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675